         Case 4:21-cv-00003-BMM Document 28 Filed 01/22/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 ENVIRONMENTAL DEFENSE FUND;                   Case No.: 21-cv-00003-BMM
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,
                                   Plaintiffs, ACKNOWLEDGMENT AND
                       vs.                     ACCEPTANCE OF ADMISSION
                                               PRO HAC VICE OF DEEPAK
 U.S. ENVIRONMENTAL PROTECTION                 GUPTA
 AGENCY; and ANDREW R. WHEELER, in
 his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                                   Defendants.


       I, Deepak Gupta, respectfully submit this acknowledgment and acceptance of

admission pro hac vice under the terms set forth in Local Rule 83.1(d) and the Court’s

order dated January 11, 2021 (Dkt. 12). Of the attorneys admitted pro hac vice, only I will

act as co-lead counsel.

Dated:        January 22, 2021                   Respectfully submitted,

                                                 /s/ Deepak Gupta
                                                 DEEPAK GUPTA
                                                 GUPTA WESSLER PLLC
                                                 1900 L Street, NW, Suite 312
                                                 Washington, DC 20036
                                                 Phone: (202) 888-1741
                                                 Fax: (202) 888-7792
                                                 deepak@guptawessler.com
Case 4:21-cv-00003-BMM Document 28 Filed 01/22/21 Page 2 of 2



                                  Attorney for Plaintiffs




                              2
